OPINION — AG — QUESTION(1): "SINCE SAID LOTS HAVE BEEN ADVERTISED FOR RESALE AS ONE TRACT, MUST THE COUNTY TREASURER SELL SAME AS ONE TRACT AT THE RESALE FOR THE TOTAL AMOUNT OF SUCH DELINQUENT ASSESSMENTS AND AD VALOREM TAXES TO THE PERSON OFFERING THE HIGHEST BID THEREFOR?" AND (2) IF YOUR ANSWER TO QUESTION(1) BE IN THE AFFIRMATIVE, WOULD YOUR CONCLUSION INSOFAR AS THE SALE OF SAID PROPERTY IN ONE TRACT IS CONCERNED, BE APPLICABLE TO PROPERTY NOT "VACANT LOTS LOCATED IN ANY CITY OR TOWN?" — ANSWER: THE COUNTY TREASURER SHOULD CONSULT HIS COUNTY ATTORNEY REGARDING THE PARTICULAR QUESTIONS INVOLVED AND CONDUCT SUCH SALE IN ACCORDANCE WITH SAID COUNTY ATTORNEY'S RECOMMENDATIONS. CITE: 74 Ohio St. 1961 214 [74-214], 68 Ohio St. 1961 432 [68-432] (LEE COOK)